Citation Nr: 1814645	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-24 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for chronic maxillary sinusitis.

2.  Entitlement to service connection for sleep apnea (also claimed as fatigue problems and insomnia).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, spouse



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to March 2000, and February 2004 to April 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 and April 2013 determinations by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2013; a statement of the case was issued in May 2014; and a substantive appeal was received in July 2014.   

The Veteran presented testimony at a Board hearing in November 2017.  
A transcript of the hearing is associated with the Veteran's claims folder. 

The issue of entitlement to service connection for chronic maxillary sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's sleep apnea was caused by or is aggravated by his service-connected posttraumatic stress disorder (PTSD).



CONCLUSION OF LAW

The criteria for an award of service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

At his November 2017 Board hearing, the Veteran testified that during service, his "battle buddies" would wake him up every few hours to ensure that he was breathing okay.  He denied ever seeking treatment because the nearest doctor was two blocks away from the green zone; and it was extremely dangerous to walk out with open mortars that could come down upon him.  Additionally, at the hearing, the Veteran's wife testified that he did not have any issues with sleep or respiratory problems prior to service; but that she noticed them when he returned from service. 

The Veteran's DD 214 reflects that the Veteran was an infantryman who served in Iraq, including in combat and in imminent danger pay areas.  

A July 2011 polysomnography report from American Sleep Centers reflects a diagnosis of mild obstructive sleep apnea.  This competent evidence establishes a current disability.

The Veteran submitted two medical opinions that weigh in favor of his claim.  The first medical opinion consists of a February 2016 correspondence from Dr. D.A.  Dr. D.A. opined that it is at least as likely as not that the Veteran's obstructive sleep apnea is secondary to his service-connected PTSD.  The opinion was supported by a thorough rationale and cited a medical treatise entitled Sleep Disorders and Associated Medical Comorbidities in Active Duty Military Personnel.

The second medical opinion consists of a December 2017 correspondence from 
Dr. M.S.L.  In it, Dr. M.S.L. stated that the Veteran had exposures to depleted uranium, burning pits, and other hazardous chemicals during service (in Iraq and Syria).  He opined that it is at least as likely as not that these exposures to hazardous chemicals contributed to the Veteran's obstructive sleep apnea and PTSD.  

The Board finds that the testimony offered by the Veteran and his wife is competent and credible to describe the in-service breathing problems.  As above, the competent evidence establishes a current diagnosis of obstructive sleep apnea.  Finally, the only competent medical opinions in the claims file, weigh in favor of the Veteran's claim.  Consequently, the Board finds that all three service connection elements have been met by competent evidence and entitlement to service connection for sleep apnea is warranted.  

In view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board, There is no need to undertake any review of compliance with VA's duties to notify and assist since there is no detriment to the Veteran as a result of any VCAA deficiency.  


ORDER

Service connection for sleep apnea is granted.


REMAND

The Veteran has stated that he was exposed to environmental hazards during service while in Iraq.  He submitted lay statements substantiating his contention that he was exposed to burn pits, waste products, dust, sand, soil, insecticides, depleted uranium (See Third Party Correspondence, 12/22/17; Buddy/Lay Statement, 1/28/15; 
VA Examination, 7/5/12).  The Board finds that the Veteran's testimony and the supporting statements are competent and credible in light of the places, types, and circumstances of the Veteran's service.  See VBA Adjudication Manual, M21-1, IV.ii.1.I.10.a. (containing a Fact Sheet titled, Burn Pits in Iraq, Afghanistan, and Djibouti on the Horn of Africa).  Based on the foregoing, the Board finds that the Veteran was indeed exposed to hazardous materials in Iraq.  As such, the Board finds that that a VA examination is warranted to determine the nature and etiology of the Veteran's sinusitis.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination for the purpose of determining the nature and etiology of the Veteran's sinusitis.  The examiner is to review the claims file to become familiar with the Veteran's pertinent medical history.  Following a review of the relevant evidence, to include a history obtained from the Veteran, a clinical evaluation, and any tests that are deemed necessary, the examiner is to provide an opinion regarding whether it is at least as likely as not 
(a 50 percent or greater probability) that any disability began during or is causally related to service, to include as due to presumed exposure to burn pits, waste products, dust, sand, soil, insecticides, depleted uranium.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training). 

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), then AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.

2.  After completion of the above, then readjudicate the service connection issue and determine if the benefits sought can be granted.  If the claim remains denied, then then furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


